Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: T1-T6, G, S, N, OLED (e.g., in Figs. 1, 2, and 5).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a low frame rate compensation capacitor unit” in claim 1, and
“an organic light-emitting device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the other end of the storage capacitor.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of an “other end of the storage capacitor.”

The term “low” in claims 1, 2, 4, and 10 is a relative term which renders each claim indefinite.  The term “low” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “low” is purely subjective.

Claim 1 recites the limitation “the other end of the low frame rate compensation capacitor unit.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of an “other end of the low frame rate compensation capacitor unit.”

The term “high” in claims 4 and 10 is a relative term which renders each claim indefinite.  The term “high” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “high” is purely subjective.

Claim 10 recites the limitation “the storage capacitor.”  There is insufficient antecedent basis for this limitation in the claim.
It would be unclear to one having ordinary skill in the art whether the above limitation is intended to refer to the earlier recited, “a storage capacitor” (claim 1) and/or “a storage capacitor” (claim 10).

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 2018/0286308 A1) in view of Chaji et al (US 2018/0158415 A1).

Regarding claim 1, Yoon discloses a pixel driving circuit, comprising: 
a first transistor [e.g., Fig. 9: M1], wherein 
a gate of the first transistor is connected to a first node [e.g., Fig. 9: N1’], 
a source of the first transistor is connected to a second node [e.g., Fig. 9: N2], 
the second node is connected to a power supply voltage [e.g., Fig. 9: ELVDD], and 
a drain of the first transistor is connected to a third node [e.g., Fig. 9: node between M1 and M7];
 a second transistor [e.g., Fig. 9: M2’], wherein 
a gate of the second transistor is connected to a first scan signal [e.g., Fig. 9: S1i], 
a source of the second transistor is connected to a data signal [e.g., Fig. 9: Dm], and 
a drain of the second transistor is connected to the second node; 
a storage capacitor [e.g., Fig. 9: C1], wherein 
an end of the storage capacitor is connected to the power supply voltage, and 
the other end of the storage capacitor is connected to the first node; 
a low frame rate compensation capacitor unit [e.g., Fig. 9: MC, C2] connected to the storage capacitor in parallel, wherein 
an end of the low frame rate compensation capacitor unit is connected to the power supply voltage, and 
the other end of the low frame rate compensation capacitor unit is connected to the first node; and 
an organic light-emitting device [e.g., Fig. 9: OLED], wherein 
an anode of the organic light-emitting device is connected to the third node and 
a cathode of the organic light-emitting device is connected to a voltage [e.g., Fig. 9: ELVSS] (e.g., see Paragraphs 106-150).

Yoon doesn’t appear to expressly disclose a cathode of the organic light-emitting device is connected to a negative voltage.
However, Chaji discloses a cathode of an organic light-emitting device [e.g., Fig. 3: 320] is connected to a negative voltage [e.g., Fig. 3: ELVSS] (e.g., see Paragraphs 46, 55).
Yoon and Chaji are analogous art because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use Chaji’s negative voltage as Yoon’s OLED connected voltage, so as to provide an accurate and uniform display.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Chaji’s negative voltage in the place of Yoon’s OLED connected voltage would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 2, Yoon discloses the low frame rate compensation capacitor unit comprises 
a compensation capacitor [e.g., Fig. 9: C2] and 
a low frame rate turn-on transistor [e.g., Fig. 9: MC] connected in series (e.g., see Paragraphs 130-147).

Regarding claim 3, Yoon discloses the low frame rate turn-on transistor is an N-type or P-type transistor (e.g., see Fig. 9; Paragraph 150).

Yoon doesn’t appear to expressly disclose a material of an active layer in the low frame rate turn-on transistor.
However, Chaji discloses a low frame rate turn-on transistor is an N-type or P-type transistor [e.g., Fig. 3: T1, 310], a material of an active layer in the low frame rate turn-on transistor comprises amorphous silicon material or metal oxide material, and the metal oxide material comprises indium gallium zinc oxide (IGZO), indium zinc tin oxide (IZTO), or indium gallium zinc tin oxide (IGZTO) (e.g., see Paragraphs 43, 54).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use Chaji’s transistor as Yoon’s low frame rate turn-on transistor, so as to provide an accurate and uniform display.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Chaji’s transistor in the place of Yoon’s transistor would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 4, Yoon discloses a gate of the low frame rate turn-on transistor is connected to a control signal [e.g., Fig. 9: CL], 
a source of the low frame rate turn-on transistor is connected to the power supply voltage, 
a drain of the low frame rate turn-on transistor is connected to the first node, 
when the pixel driving circuit is in a low frame rate mode [e.g., Fig. 4: second driving frequency = 10Hz], 
the control signal controls the low frame rate turn-on transistor to turn on [e.g., via Fig. 4: CL low], and 
when the pixel driving circuit is in a high frame rate mode [e.g., Fig. 4: first driving frequency = 60Hz], 
the control signal controls the low frame rate turn-on transistor to turn off [e.g., via Fig. 4: CL high] (e.g., see Paragraphs 83-94).

Regarding claim 5, Yoon discloses a third transistor [e.g., Fig. 9: M6], wherein 
a gate of the third transistor is connected to a light-emitting signal  [e.g., Fig. 9: Ei], 
a source of the third transistor is connected to the power supply voltage, and 
a drain of the third transistor is connected to the second node (e.g., see Paragraphs 128-142).

Regarding claim 6, Yoon discloses a fourth transistor [e.g., Fig. 9: M3], wherein a gate of the fourth transistor is connected to the first scan signal, a source of the fourth transistor is connected to the first node, and a drain of the fourth transistor is connected to the third node (e.g., see Paragraphs 121-138).

Regarding claim 7, Yoon discloses a fifth transistor [e.g., Fig. 9: M4], wherein 
a gate of the fifth transistor is connected to a second scan signal [e.g., Fig. 9: S2i], 
a source of the fifth transistor is connected to the first node, and 
a drain of the fifth transistor is connected to a reset voltage [e.g., Fig. 9: Vint] (e.g., see Paragraphs 122-135).

Regarding claim 8, Yoon discloses a sixth transistor [e.g., Fig. 9: M7], wherein 
a gate of the sixth transistor is connected to a light-emitting signal [e.g., Fig. 9: Ei], 
a source of the sixth transistor is connected to the third node, and 
a drain of the sixth transistor is connected to the anode of the organic light-emitting device (e.g., see Paragraphs 117-142).

Regarding claim 9, Yoon discloses a display panel [e.g., Fig. 7: 100], wherein the display panel comprises the driving circuit (e.g., see Paragraphs 106-115).

Regarding claim 10, this claim is rejected by the reasoning applied in rejecting claims 1, 2 and 4; furthermore, Yoon discloses a driving method of the display panel as claimed in claim 9, comprising following steps: 
a display panel application switching step, configured to light up a screen [e.g., Fig. 7: 100, PXL; Fig. 9: OLED] or switch to a display screen of an application software (e.g., see Paragraphs 61-67, 87-92, 114-118); 
an application frame rate detecting step, configured to detect a frame rate [e.g., Fig. 4: first driving frequency = 60Hz , second driving frequency = 10Hz] of a current application software [e.g., Fig. 7: RGB] of the display panel [e.g., see Paragraph 58: The control signal supply unit 130 may supply a first control signal in response to a first driving frequency, and may supply a second control signal in response to a second driving frequency less than the first driving frequency]; 
an application frame rate judging step, wherein 
when a driving system detects that a display terminal application software [e.g., Fig. 7: RGB] needs to be driven by a low frame rate [e.g., Fig. 4: second driving frequency = 10Hz], 
a system terminal will switch to a low frame rate mode [e.g., Fig. 4: second driving frequency = 10Hz] and output a switching signal [e.g., Fig. 4: CL low; Si low for T2] to the display panel, and 
when the driving system detects that the display terminal application software needs to be driven by a high frame rate [e.g., Fig. 4: first driving frequency = 60Hz], 
the system terminal will switch to a high frame rate mode and output the switching signal [e.g., via Fig. 4: CL low; Si low for T1] to the display panel; and 
a low frame rate turn-on transistor controlling step, wherein 
in the low frame rate mode, 
a control signal [e.g., Figs. 4, 9: CL] controls a low frame rate turn-on transistor [e.g., Fig. 9: MC] to turn on [e.g., via Fig. 4: CL low], 
a compensation capacitor [e.g., Fig. 9: C2] and a storage capacitor [e.g., Fig. 9: C1] are used in parallel, and 
in the high frame rate mode, 
the control signal controls the low frame rate turn-on transistor to turn off [e.g., via Fig. 4: CL high], and 
the storage capacitor is used alone (e.g., see Paragraphs 83-94).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to pixel driving circuitry.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
2 December 2022